This is an appeal from a judgment denying petition for a writ of mandate to compel respondents to issue to petitioner a license to practice medicine and surgery in the state of California. It appears from the record that petitioner under date of September 26, 1929, made application for a so-called reciprocity license to practice medicine in California and that, under date of October 2, 1929, he filed an amended application for such license, which showed that he had spent six years in the study of medicine and surgery, to wit: from September, 1909, to and including July, 1913, at the National Medical University of Chicago, Illinois; from October, 1916, to February 3, 1919, at the St. Louis College of Physicians and Surgeons and from the fall of 1924 to the fall of 1925 at the Royal University of Naples, Italy; that he received the degree of doctor of medicine from each school; that his application for reciprocity license in California is based upon a license to practice medicine in Nevada, dated November 10, 1925, which was issued after written examination held in the state of Nevada on November 2, 1925, and that, in addition, petitioner holds licenses to practice medicine in the states of Washington and Texas.
It also appears that the respondent Board of Medical Examiners refused to issue said reciprocity license owing to the fact that on February 18, 1924, it had refused recognition to credentials of any nature from the National Medical University of Chicago, and on the same day had disapproved the St. Louis College of Physicians and Surgeons. It was further shown that a reciprocity contract had been entered into between the respondent board and the Board of Medical Examiners of the State of Nevada under the terms of which each state was allowed to require satisfactory proof of a course of instruction in a school recognized or approved by each board, upon applications for reciprocity licenses based upon a certificate issued by the other contracting state. *Page 43 
Appellant contends upon this appeal that the court erred and abused its discretion in entering any judgment in denial of the writ of mandate; that the decision and judgment are against the evidence; that the court erred in the admission of evidence and in excluding evidence offered by appellant; that the findings were contrary to the issues, the admitted pleadings, the evidence and the law; that the court erred in refusing to vacate the judgment and in refusing to grant a new trial; that the court and respondent board erred and abused their discretion in denying a reciprocity certificate contrary to the provisions of the Medical Practice Act.
[1] There was no prejudicial error in any of the rulings complained of, and the evidence clearly shows that petitioner was unable to comply with the requirements of the Medical Practice Act, as amended June 15, 1929 (Stats. 1929, p. 1701; Deering's Gen. Laws, 1931 ed., Act 4807, at p. 2350), section 9 of which requires an applicant to file "a diploma or diplomas issued by some legally chartered school or schools approved by the board, the requirements of which school or schools shall have been at the time of granting such diploma or diplomas in no degree less than those required under this act". Under the circumstances, we are of the opinion that there was no abuse of discretion either on the part of the Board of Medical Examiners in refusing to issue the certificate or on the part of the trial judge in refusing to grant the petition for writ of mandate. The evidence shows that appellant is not entitled to have the Board of Medical Examiners issue to him a license to practice without first passing the required examination.
The appeal from the order denying motion for a new trial is dismissed. The judgment appealed from is affirmed.